                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EARL C. HANDFIELD II,

                     Petitioner,

      v.                                                              CIVIL ACTION
                                                                       NO. 17-1634
MARK GARMAN, et al,

                     Respondents.


                                       ORDER

AND NOW, this 30th day of September, 2019, it is hereby ORDERED as follows:

      1. Petitioner’s Motion for Relief from Judgment Pursuant to Federal Rule of

           Civil Procedure 60(b) is DENIED;

      2. The Clerk of Court shall CLOSE this matter; and

      3. There is no cause to issue a certificate of appealability.



                                             BY THE COURT:



                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
